UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4565
RASHAAN JAMAR WATKINS, a/k/a
Robert Leon Alexander,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4569
WILLIAM DURAN SPEIGHT,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-99-189)

                      Submitted: April 6, 2001

                      Decided: April 25, 2001

     Before WIDENER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. WATKINS
                              COUNSEL

Carl J. Roncaglione, Jr., Charleston, West Virginia; Robert A. Ratliff,
Cincinnati, Ohio, for Appellants. Rebecca A. Betts, United States
Attorney, Monica K. Schwartz, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rashaan J. Watkins, William Duran Speight, and Trealane Bennett
were charged with conspiracy to distribute and to possess with intent
to distribute crack, possession with intent to deliver crack, and posses-
sion of firearms during a drug trafficking offense. Bennett pled guilty
to all three charges and cooperated with the Government in its prose-
cution of Watkins and Speight. Watkins and Speight were convicted
of the drug counts after a jury trial. They now appeal. For the follow-
ing reasons, we affirm.

                                   I.

   Speight argues that the Government improperly promised Bennett
that it would dismiss count three of the indictment (the firearm
charge) after Appellants’ trial, without disclosing said promise to
Appellants. However, the Government’s motion to dismiss Bennett’s
firearm conviction stated that the Government was making the motion
in response to the district court’s dismissal of count three as to
Speight and Watkins after it determined that the indictment was defi-
cient. The Government’s motion explained that the Government
wished to assure "some equality of justice" between Bennett, who
pled guilty and cooperated, and Speight and Watkins. Speight offers
no evidence that the Government had agreed, prior to Bennett’s testi-
                      UNITED STATES v. WATKINS                       3
mony and the district court’s decision to dismiss Speight’s and Wat-
kins’ charges, to move to vacate the charge. Because the record does
not support Speight’s argument, it fails.

                                  II.

   Speight and Watkins argue that their convictions and sentences
violate the constitutional rule of Apprendi v. New Jersey, 530 U.S.
466, 120 S. Ct. 2348 (2000), and that Apprendi has rendered the drug
laws unconstitutional. Specifically, they contend that drug amounts
not set forth in the indictment or proven beyond a reasonable doubt
unconstitutionally increased their sentences.

   In Apprendi, the Supreme Court held that the Constitution requires
that any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum, other than the fact of a prior conviction,
must be submitted to the jury and proved beyond a reasonable doubt.
120 S. Ct. at 2362-63. We have held that Apprendi does not apply to
a judge’s exercise of sentencing discretion within a statutory range so
long as a defendant’s sentence is not set beyond the maximum term
specified in the substantive statute. United States v. Kinter, 235 F.3d
192, 199-200 (4th Cir. 2000), cert. denied, ___ U.S. ___, 2001 WL
185705 (U.S. Mar. 19, 2001) (No. 00-8591); United States v. Lewis,
235 F.3d 215, 219 (4th Cir. 2000); see also United States v. Aguayo-
Delgado, 220 F.3d 926, 933-34 (8th Cir.) (finding that Apprendi is
not violated under 21 U.S.C.A. § 841 when the sentence is less than
twenty years), cert. denied, 121 S. Ct. 600 (2000). Section
841(b)(1)(C) of Title 21, which sets the penalties for Speight’s and
Watkins’ drug crimes, provides a sentencing range of up to twenty
years imprisonment when no drug quantity is specified. Because
Speight’s sentence of 188 months and Watkins’ sentence of 235
months do not violate the statutory maximum of § 841(b)(1)(C), their
sentences are unaffected by Apprendi.

                                 III.

  Appellants next challenge the district court’s determination of rele-
vant conduct for sentencing purposes. The court calculated the appli-
cable drug amount by using the actual crack found in Speight’s
apartment, converting the cash found in the apartment into crack, and
4                     UNITED STATES v. WATKINS
crediting Bennett’s testimony that there was at least one other buy of
two ounces of crack not represented by the crack or money recovered
from Speight’s apartment.

    A district court’s findings on the amount of drugs attributable to a
defendant for sentencing purposes are reviewed for clear error. See
United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998). The Govern-
ment need only prove the amounts involved by a preponderance of
the evidence. United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).
In addition, if the resolution of a disputed issue turns on the court’s
assessment of credibility, we will only disturb the credibility finding
if it is clearly erroneous. United States v. Williams, 977 F.2d 866, 870
(4th Cir. 1992).

  The district court was able to observe Bennett testify at the sup-
pression hearing, trial and sentencing. Thus, its determination that
Bennett was credible is entitled to due deference. Because the district
court’s conservative calculations were based on the actual drugs and
money seized from Speight’s apartment, as well as Bennett’s testi-
mony, they were not clearly erroneous.

                                  IV.

   Speight asserts that the district court clearly erred in refusing to
award a decrease in his base offense level for acceptance of responsi-
bility under U.S. Sentencing Guidelines § 3E1.1 (1998). However,
Speight utterly failed to demonstrate that he was entitled to a reduc-
tion for acceptance of responsibility. The district court found that he
testified falsely at his motions hearing. He then proceeded to trial and
was found guilty. Before his trial, he wrote letters to the United States
Attorney, attempting to falsely exonerate his co-defendants. Further-
more, at sentencing, he challenged the amount of drugs attributed to
him as relevant conduct, and he continues to do so on appeal. Based
on the foregoing, the district court was clearly correct in denying an
acceptance of responsibility adjustment.

                                   V.

  Speight next challenges his obstruction of justice sentence
enhancement, which was based on letters he wrote to the United
                      UNITED STATES v. WATKINS                        5
States Attorney, following his indictment, purporting to exonerate
Watkins and Bennett. Speight argues that, since he was already
indicted at the time he wrote and sent the letters, there was no Gov-
ernment investigation to impede. However, USSG § 3C1.1 provides
that the enhancement is proper if the defendant obstructed or impeded
justice during the course of the investigation, prosecution, or sentenc-
ing of the offense of conviction. Because Speight’s letters sought to
impede the investigation and prosecution of other members of his
conspiracy, it is irrelevant that Speight had already been indicted.

                                  VI.

   Finally, Watkins and Speight challenge the district court’s denial
of their motion to suppress. We have reviewed the record on this
issue, as well as the district court’s ruling from the bench and written
order denying Appellants’ motion for reconsideration, and we find no
reversible error. Accordingly, we affirm the denial of the motion to
suppress on the reasoning of the district court. See J.A. at 180-86,
218-20.

                                 VII.

   Based on the foregoing, we affirm Watkins’ and Speight’s convic-
tions and sentences. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED